Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) repeats information given in the title; 2) uses construction reserved for claims; and 3) does not narratively and concisely describe the invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-5 & 11-13 are objected to because of the following informalities:  “comprises” should be replaced with --further comprises--, since each claim provides more aspects than were claimed previously.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75. While this typically only rises to the point of a claim objection, the lack of nested features renders the claim construction indecipherable, since, for example, it is best understood from the disclosure and drawings that 
Claim 3 recites the limitation "the cooler" in line 3.  There is insufficient antecedent basis for this limitation in the claim, and claim 3 is therefore believed to have been intended to be dependent from claim 2. 
Claim 12 recites the limitation “the housing.” There lacks antecedent basis for this limitation in the claim. Appropriate correction is required.
In light of the above, the prior art rejection is applied as best understood by the Examiner, in light of the instant disclosure with a heavy reliance on the drawings. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, & 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Orr (US 2012/0090236).

    PNG
    media_image1.png
    541
    528
    media_image1.png
    Greyscale
For Claim 1, Orr discloses an accelerated plant-growing system (Fig. 1, see annotated figure provided herein) comprises: a water-leveling distribution assembly (comprising at least pipes 3-6); a plurality of planter assemblies (2); at least one spraying system (including at least  spray nozzles 30); a manifold system (comprising at least pipes 3-6); a water supplying system (comprising at least the reservoir 62 or 70, in the same manner as the instant invention); the water-leveling distribution assembly comprises a vertical leveling tube (at least element 4) and at least one horizontal distribution tube (at least element 3); the water supplying system comprises a reservoir (depending on the interpretation below, each of 62 & 70 provides a reservoir of water); each planter assembly being terminally mounted onto the at least one horizontal distribution tube (wherein elements 2 are mounted at the ends of each element 3); the at least one horizontal distribution tube being connected in between each planter assembly and the vertical leveling tube (wherein elements 3 each connect between the planters 2 & vertical pipe element 4); the at least one spraying system being mounted into each planter assembly (each 30 is mounted within the 

For Claim 15, Orr discloses the accelerated plant-growing system as claimed in claim 1 and Orr further discloses comprises: the water-leveling distribution assembly comprises at least one connection tube (wherein 38 runs between planters 2, Fig. 1); the connection tube being connected between an arbitrary planter assembly and an adjacent planter assembly (as discussed); and, the adjacent planter assembly being in fluid communication with the at least one horizontal distribution tube through the connection tube (all water pipes are fluidly connected within the system, Orr).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 above, and further in view of Plowman (US 2007/0113472).
For Claim 2, Orr discloses the accelerated plant-growing system as claimed in claim 1 comprises: a cooler (Orr contemplates the importance of controlling temperature, starting in [0005] and the importance of keeping different zones of the plant at different temperatures [0009 & 14]); and the plurality of planter assemblies and the manifold system being positioned external to the reservoir (note the separation of planters 2 & manifold elements 3-5 & reservoir element 62).
Orr is silent to the water supplying system being positioned within the cooler; and, the plurality of planter assemblies and the manifold system being positioned external to the cooler.
Plowman, like prior art above, teaches a planter system (disclosure) further comprising a cooler (140 as it affects the insulated chamber 110, as described in [0021-22]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the reservoir 62 of Orr with an insulated container and cooling component as taught by Plowman, in order to maintain the desired temperature and temperature difference between the roots & canopies of the plants (discussed in [0022, Plowman] & [0014, Orr]).
.
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 above, and further in view of Nien (US 2010/0275512) and Ayers et al. (US 2017/0305804), hereinafter referred to as “Ayers.”
For Claim 4, Orr discloses the accelerated plant-growing system as claimed in claim 1 and Orr further discloses comprises: a carbon dioxide supply [0016]; a controller [0014]; a power source (implied by the disclosure found in [0016] and the fact that motors require power, [0033]); the carbon dioxide supply, controller, and the power source being positioned external to the plurality of planter assemblies (wherein none of the components are illustrated as a portion of element 2, Fig. 1, nor are they discussed as being a portion of the grow pod housing); and, the power source being electrically connected to the external carbon dioxide supply (carbon dioxide controllers such as the one found in [0016] require power).
Orr is silent to an exhaust fan; a microcontroller; the exhaust fan, the microcontroller, being external to the planter assemblies; the exhaust fan being positioned adjacent to and oriented towards the plurality of planter assemblies; the microcontroller being electronically 
Nien, like prior art above, teaches a planter device (disclosure), further comprising an exhaust fan (14, [0014]); a controller; the exhaust fan (14) and the controller being external to planter assembly (10, Fig. 1); the exhaust fan being positioned adjacent to and oriented towards the plants (as clearly illustrated in Fig. 1, the blower fans 14 move CO2 toward the plants); the controller being electronically connected to the external carbon dioxide supply and the exhaust fan (via lines illustrated in Fig. 1); and, the power source being electrically connected to the controller (in order to execute automated instructions), and the exhaust fan (represented by connecting lines in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Orr with the automatedly controlled and separately contained components as taught by Nien, in order to provide a system with quicker feedback than and to avoid the labor required in human maintenance, and since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192. 
Ayers, like prior art above, teaches a plant device (title, disclosure), and further teaches that “the processor 205 may comprise a conventional central processing unit (CPU), such as a conventional microprocessor,” [0102], establishing an equivalence known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the processor of the above-modified reference with a microprocessor as taught by Ayers, in order to consume less power, as is well known in the art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 above, and further in view of Singh (US 2013/0074408) and Cohen et al. (US 2016/0345517).
For Claim 5, Orr discloses the accelerated plant-growing system as claimed in claim 1 and Orr further discloses comprises: each planter assembly comprises a frame (2), a net pot basket (10), and a basket lid (the top of element 2); a first rim of the frame being positioned adjacent to a first rim the at least one horizontal distribution tube (via element 14); a first opening of the frame being defined by the first rim of the frame (drain opening 14); a first rim of the at least one horizontal distribution tube being defined by the first rim of the at least one horizontal distribution tube (noted above); the frame being oriented parallel with the vertical leveling tube (both extend vertically, Fig. 1); each planter assembly being in fluid communication with the at least one horizontal distribution tube through the first opening of the frame and the first opening of the at least one distribution tube (fig. 1); the basket lid being perimetrically fixed across a first rim of the net pot basket (wherein the top of grow pod 2 forms a lip from which the basket hangs, extending outwardly from the perimeter of said basket, as illustrated in Figure 1 and the accompanying description found in [0031]); the net pot basket being suspended from a second rim of the frame with the basket lid (the second rim found at the upper edge of element 2 providing support for the lid, from which the basket hangs); and, the second rim being positioned opposite the first rim of the frame, across the frame (note that the first is found at the bottom of element 2, the second at the top).
Orr is silent to the at least one horizontal distribution tube being laterally connected to the vertical leveling tube; a second opening of the frame being defined by the second rim.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the orientation of the horizontal and vertical tube connection of the device of Orr with a lateral connection as taught by Singh, in order to use gravity to feed the solution back into the reservoir 62/70, as is well known in the art.
Cohen, like prior art above, teaches a planting device (title, disclosure) further comprising a second opening of the frame being defined by a second rim (note that the top of the device is provided with cover 212 which is mounted over the opening formed by the rim at the top of the invention, [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the upper wall of the planter 2, Orr with a mounted lid as taught by Cohen, in order “…such that the nutrient solution 214 is not exposed,” [0096, Cohen].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Singh and Cohen as applied to claim 5 above, and further in view of Mehrman (US 2017/0105368).
For Claim 6, the above-modified reference teaches the accelerated plant-growing system as claimed in claim 5.
The above-modified reference is silent to comprises: the at least one spraying system being laterally mounted into the frame, positioned adjacent the second opening.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide additional spray nozzles into the planter 2 of the above-modified reference at the top edge thereof as taught by Mehrman, in order to sufficiently saturate the roots with water and to further provide another set of nozzles if some become blocked, as is well known in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Singh and Cohen as applied to claim 5 above, and further in view of Wright (US 2005/0252080).
For Claim 7, the above-modified reference teaches the accelerated plant-growing system as claimed in claim 5.
The above-modified reference is silent to comprises: the frame tapering from the second opening to the first opening.
Wright, like prior art above, teaches a planting device (title, disclosure) further comprising a tapered profile (clearly illustrated in Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the shape of the planter of the above-modified reference with a tapering as taught by Wright, in order to funnel water toward the bottom, as is well known in the art.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 above, and further in view of Nien, Walhovd (US 2010/0218423), and Mehrman.
For Claim 8, Orr discloses the accelerated plant-growing system as claimed in claim 1 and Orr further discloses comprises: the water supplying system further comprises a pump (66, [0035]), a water delivery line (“to transfer the fluid back to the nutrient solution supply tank 70,” [0035]); the at least one spraying system comprises an adapter and a sprayer nozzle (the arm and supported nozzle 30); the pump being positioned within the reservoir (within 62, Fig. 1); the sprayer nozzle being terminally connected to the adapter (Fig. 1); the sprayer nozzle being positioned within the planter assembly (Fig. !); the pump being in fluid communication with the manifold system through the water delivery line [0035]; and, the manifold system being in fluid communication with the sprayer nozzle through the adapter (as discussed throughout the disclosure, the sprayers, supporting arms, and water handling manifold are all fluidly communicative).
Orr is silent to the water supply system further comprising a compressor, at least one air stone, and at least one oxygen delivery line; the at least one air stone being positioned within the reservoir; the compressor being positioned external to the reservoir; the compressor being in fluid communication with the at least one air stone through the at least one oxygen delivery line; the adapter being laterally integrated into each planter assembly.
Nien, like prior art above, teaches a planter device (disclosure), further comprising an air compressor external to a reservoir [0016].

Walhovd, like prior art above, teaches an aeroponic device (title, disclosure) further comprising a water delivery system with at least one air stone, and at least one oxygen delivery line [0022]; the at least one air stone being positioned within a reservoir (22, [0049]); the at least one oxygen delivery line being in fluid communication with the at least one air stone [0049].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the water delivery system of Orr with the compressor of Nien supplying oxygen to the air stones as taught by Walhovd, in order to supplement the water as desired, as discussed in [0035, Orr].
Mehrman, like prior art above, teaches a planter device (title, disclosure), further comprising a spraying system being laterally mounted to the frame (note that the 142 header is mounted from side to side in the planter 100, Fig. 2), thus laterally integrated into an inside of the planter assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to mount additional spray nozzles and associated arms into the sidewall of the planter 2 of the above-modified reference as taught by Mehrman, in order to sufficiently saturate the roots with water and to further provide another set of nozzles if some become blocked, as is well known in the art.
For Claim 9, the above-modified reference teaches the accelerated plant-growing system as claimed in claim 8 and the above-modified reference further teaches comprises: the at least one spraying system comprises a first sprayer and a second sprayer (30, Orr); and, the first .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 above, and further in view of Fu (US 2020/0267918).
For Claim 10, Orr discloses the accelerated plant-growing system as claimed in claim 1.
Orr is silent to comprises: the manifold system comprises a feed manifold, a circulation manifold, at least one main line, and at least one sprayer coupler; the at least one main line being connected in between the feed manifold and the circulation manifold; the at least one sprayer coupler being laterally connected along the at least one main line; the water supplying system being in fluid communication with the feed manifold; the feed manifold being in fluid communication with the circulation manifold through the at least one main line; and, the at least one main line being in fluid communication with the at least one sprayer system through the at least one sprayer coupler.
Fu, like prior art above, teaches a planter device (each of 71-73) comprising a manifold system (nutrition module and associated lines) comprises a feed manifold (30), a circulation manifold (32), at least one main line (leading from nutrition unit 30 to sprayer, [0038]), and at least one sprayer coupler (the connection provided just before 741); the at least one main line being connected in between the feed manifold and the circulation manifold (Fig. 6); the at least one sprayer coupler being laterally connected along the at least one main line (Fig. 6); a water supplying system being in fluid communication with the feed manifold (filtered water supplied by treatment unit 20); the feed manifold being in fluid communication with the circulation manifold through the at least one main line [0054]; and, the at least one main line being in fluid 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the manifold system of Orr by providing a nutrition control and supply module as taught by Fu, in order to more accurately control the nutrition supplied to each particular plant.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Fu as applied to claim 10 above, and further in view of Heren et al. (US 2004/0089738), hereinafter referred to as “Heren.”
For Claim 11, the above-modified reference teaches the accelerated plant-growing system as claimed in claim 10 and Orr further discloses comprises: each planter assembly comprises a frame (2) and a net pot basket (10); the frame being connected to the at least one horizontal distribution tube (2 is connected with all water piping of the device, Fig. 1); the frame being in fluid communication with the at least one horizontal tube (as discussed above, the plant being watered); the net pot basket being suspended within the frame (10 hangs within 2, as illustrated in Figure 1 and the accompanying description found in [0031]). 
The above-modified reference is silent to a feed spike; a feed spike coupler; the feed spike being positioned within the net pot basket; the feed spike coupler being connected in between the at least one sprayer coupler and the at least one main line; and, the at least one main line being in fluid communication with the feed spike through the feed spike coupler.
Heren, like prior art above, teaches a mechanism for providing nutrition to plants (title, disclosure), further comprising a feed spike [0025-26]; a feed spike coupler (122); 
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 above, and further in view of Singh and Wilson et al. (US 2009/0126269).
For Claim 12, Orr discloses the accelerated plant-growing system as claimed in claim 1 and Orr further discloses comprises: an external water supply (62, note a different interpretation where the reservoir is 70); a water supply line (“to transfer the fluid back to the nutrient solution supply tank 70,” [0035]); a coupler (where the delivery line enters 70); a shut-off valve (the manual switching on and off of the pump, [0035]); an automatic drain (“The catch vessel 58 maintains the level of nutrient solution 62 until a pump 66 is activated,” [0035]); the coupler being integrated into an inlet of the reservoir (clearly illustrated in Fig. 1); the water supply line being connected between the external water supply and the coupler (Fig. 1); an outlet of the vertical leveling tube being positioned within the housing (assumed to be the housing of the reservoir, the vertical tube meets the housing of reservoir 70 at the right and left ends thereof, forming a J shaped elbow); the shut-off valve being mounted within the reservoir, adjacent the inlet (wherein at least a portion of the switch is mounted within the reservoir, in order for it to properly work the pump as intended); the external water supply being in fluid communication with the water supply line [0035]; the water supply line being in fluid communication with the 
Orr is silent to the automatic drain being integrated within the vertical leveling tube, positioned adjacent the outlet of the vertical leveling tube; the automatic drain being operatively coupled with the vertical leveling tube, wherein the automatic drain opens and closes the outlet of the vertical leveling tube; wherein a float ball of the shut-off valve opens and closes the coupler with a float arm of the shut-off valve.
Singh, like prior art above, teaches a hydroponics device (title, disclosure) further comprising an automatic drain (10) being integrated within vertical leveling tube (as illustrated in Figure 1, [0024]); the automatic drain being operatively coupled with the vertical leveling tube, wherein the automatic drain opens and closes the outlet of the vertical leveling tube[0024].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the vertical tube of Orr with the drain of Singh positioned adjacent the outlet of the vertical leveling tube, such that the valve prevents backflow due to pressure build up within the system, as is well known in the art.
Wilson, like prior art above, teaches a planter device (title, disclosure) further comprising wherein a float ball of the shut-off valve opens and closes a coupler with a float arm of the shut-off valve [0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the on/off switch of Orr with a float valve as taught by Wilson, in order to automatically adjust the level of water within the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Singh and Wilson as applied to claim 12 above, and further in view of Nien.
For Claim 13, the above-modified reference teaches the accelerated plant-growing system as claimed in claim 12. 
The above-modified reference is silent to comprises: a vent; the vent being integrated into the vertical leveling tube; and, the vent being positioned opposite the outlet of the vertical leveling tube.
Nien, like prior art above, teaches a planter device (disclosure), further comprising a pressure relief valve [0017].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference with a pressure relief valve within the vertical tube as taught by Nien, in order to protect the internal workings of the pump and water handling system from too much pressure build up, which is well known in the art. 

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN T BARLOW/Examiner, Art Unit 3643